 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFaith Center--WHCT Channel 18 and Local Union42, International Brotherhood of ElectricalWorkers, AFL-CIO. Cases 1-CA-13123 andI-CA-13226April 9, 1982DECISION AND ORDEROn June 20, 1978, Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a copy of his brief previously submit-ted to the Administrative Law Judge as his brief insupport of the Administrative Law Judge's Deci-sion.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent con-sistent herewith.The Administrative Law Judge concluded thatthe Board's assertion of jurisdiction over Respond-ent Channel 18 is appropriate in the instant case.We disagree for the reasons set forth below.The facts relevant to the jurisdictional issue areas follows: Faith Center Church, Inc., is a Califor-nia corporation. The articles of incorporation statethat Faith Center is a nonprofit church corpora-tion, the purposes of which are "to provide achurch, and in connection therewith a suitable andcustomary organization for the purposes of publicworship and religious training." Faith Centeramended its articles of incorporation in 1955 to in-clude the operation of a Christian school and, in1961, to include the operation of radio and televi-sion stations "for the primary purpose of dissemi-nating the Gospel of Jesus Christ." Faith Centerhas one radio station, which is in Los Angeles, andthree television stations in Los Angeles and SanFrancisco, California, and Hartford, Connecticut,respectively. Only the Hartford, Connecticut, fa-cility is involved in this proceeding.Faith Center's administrative offices and mainsanctuary are in Glendale, California. Church serv-ices are conducted there three times each weekbefore a "live" congregation of from 500 to 600people. These services are broadcast on Faith Cen-ter's radio and television stations to an additional400,000 to 500,000 people. Through telephone con-versations and written correspondence with FaithCenter's ministerial staff, the television audience iscounseled, instructed, led in prayer and commu-nion, and asked to tithe in support of Faith Center.This "church of the air" enables many who areconfined to their homes or to convalescent homes,261 NLRB No. 11hospitals, and other institutions to "attend" achurch.Dr. W. Eugene Scott, Faith Center's pastor andpresident, and his staff travel on a rotating basis tothe three cities served by Faith Center's televisionstations. Each night over the three television sta-tions, one by a live broadcast and the others by vi-deotaped replay, Dr. Scott conducts a 3-hour pro-gram entitled "Festival of Faith" which includesextemporaneous religious services and discussionsby Dr. Scott, Bible classes, religious testimony, andmusic. Dr. Scott closes the program with a "televi-sion communion" whereby viewers at home are in-vited to join the studio audience in the partaking ofcommunion. Viewers in the three broadcast areasare invited to visit the television studios, to meetDr. Scott and his staff, and to participate in prayer,refreshment, singing, and general religious fellow-ship.Faith Center's television station in Hartford isChannel 18. In its Connecticut certificate of corpo-rate authority, Channel 18's stated purpose is "toestablish and maintain radio and television stationsfor the purpose of religious and charitable pro-gramming. .. ."Ninety percent of Channel 18's programing is re-ligious. The remaining 10 percent is secular pro-graming necessitated by programing diversificationrequirements established by the Federal Communi-cations Commission because of the relatively smallbroadcasting community in Hartford. These secularprograms are selected based on their compatibilitywith Faith Center's doctrines and principles. Thissecular programing includes such shows as Law-rence Welk, Bozo the Clown, and Animal World.The requirement of nonreligious programing isunique to Channel 18 among Faith Center's sta-tions.The Administrative Law Judge found that thefact that Channel 18 is a television station rendersit "commercial" within the generally acceptedsense. Accordingly, and inasmuch as the Board hasasserted jurisdiction over those operations of non-profit religious organizations which are commercialin nature, he concluded that Channel 18 has acqui-esced in governmental control by virtue of itsbeing licensed by the Federal CommunicationsCommission and thus its argument that its labor re-lations are not subject to "control" or "interfer-ence" by the Board "lacks consistency and cogen-cy." Having determined that operations such asthose of Channel 18 are not excluded from Boardjurisdiction, the Administrative Law Judge exam-ined the nature and sources of Channel 18's andFaith Center's income, and determined that Chan-106 FAITH CENTER-WHCT CHANNEL 18nel 18 also meets the Board's monetary jurisdic-tional standards applicable to television stations.We do not disagree with the Administrative LawJudge's conclusion that broadcasting is commonlya commercial endeavor. Nor do we disagree withhis conclusion that Channel 18's operations have animpact on interstate commerce and meet theBoard's monetary standards for asserting jurisdic-tion over television stations. It is also beyond dis-pute that Channel 18 could not operate but for itsacceptance of licensing and regulation by the Fed-eral Communications Commission. However, giventhe particular circumstances of this case, the fac-tors on which the Administrative Law Judge reliesare not sufficient to warrant the Board's assertionof jurisdiction over Channel 18.1The most salient fact of this case is that FaithCenter's broadcasting effort through Channel 18 isessentially an electronic extension of its church inGlendale. Faith Center is, in short, an electronicchurch of the air. Thus, through broadcasts of reli-gious services over Channel 18, Faith Center pro-vides religious instruction and fellowship to itsviewer congregation much as do its more conven-tional counterparts. Faith Center's congregation inturn supports the Church's endeavors throughmonetary contributions. In fact, the sole differencebetween Faith Center and other better known reli-gious denominations is that Faith Center operateslargely by means of electronic media.As the Administrative Law Judge acknowledges,the Board would not assert jurisdiction overchurches which operate in a conventional senseusing conventional means. There is no persuasivereason for reaching a different result here. Thus,the difference in the means by which Faith Centerchooses to advance its religious message furnishesno basis in fact or law for the assertion of jurisdic-tion. And, the assertion of jurisdiction over FaithCenter could well raise precisely the serious consti-tutional questions envisioned by the Supreme Courtin its decision in NL.R.B. v. The Catholic Bishop ofChicago, et al., 440 U.S. 490 (1979).2'As an initial matter, we find no basis for the Administrative LawJudge's conclusion that Channel 18 has acquiesced in governmental "con-trol" of its labor relations by virtue of the fact that it is licensed by theFederal Communications Commission. It should be apparent that the rea-sons for the Federal Communications Commission's regulation of Chan-nel 18's broadcasting and the justification therefor are not dispositive ofthe Board's inquiry, for here we are dealing with a different Federal act,and a different congressional mandate. In fact, Federal CommunicationsCommission regulation of Channel 18 has not been viewed as requiringor justifying coverage under other laws and acts administered by otherFederal agencies. Thus, for example, the parties have stipulated thatChannel 18 is exempt from Federal income tax, the Federal Unemploy-ment Compensation Program, the Equal Employment Opportunity Act,and the Employee Retirement Income Security Act.2 In that case, involving the Board's assertion of jurisdiction over cer-tain church-operated secondary schools, the Court declined to construethe Act in a manner which would raise "difficult and sensitive questionsLeaving aside the question of whether FaithCenter is a "church" in the full and commonly ac-cepted sense of that term, a close reading of prece-dent persuades us that the assertion of jurisdictionhere would depart from the Board's traditionalpolicy of declining jurisdiction over the "purely"religious, noncommercial activities of noncommer-cial, nonprofit religious organizations. Thus, for ex-ample, in Board of Jewish Education of GreaterWashington, D.C., 210 NLRB 1037 (1974), theBoard held that it would not assert jurisdictionover a nonprofit religiously oriented institutionwhose activities were noncommercial in nature andwere intimately connected with the religious activi-ties of that institution. The employer found exemptfrom the Board's jurisdiction in that case providedevening and weekend instruction in Judaism andHebraic study, and the Board found that its solepurpose was to further Jewish education and tonurture Jewish religious beliefs.3It is also clear from previous Board decisionsthat the Board has declined jurisdiction over someactivities of religious institutions even where suchactivities may be viewed as generally commercialin nature. Of particular significance in this regard isLutheran Church, Missouri Synod, 109 NLRB 859(1954), a case which is quite similar to the instantone. There the Board declined to assert jurisdictionover a nonprofit radio station owned and operatedby the Missouri Synod of the Lutheran Churchwhich broadcast religious programs, music, andpublic service programs. The Board concluded thatthe assertion of jurisdiction over a religious organi-zation which operates a radio station on a noncom-mercial, nonprofit basis strictly to promote its reli-gious objectives would not effectuate the purposesof the Act.4arising out of the guarantees of the First Amendment Religion Clauses,"Id. at 507.s We note that in several recent decisions the Board has continued torecognize, and has preserved, the distinction between activities of reli-gious organizations that are "purely religious" activities and those thatare not "purely religious." The Board has continued to make this distinc-tion even though on the particular facts of the case presented the Boardhas found that its jurisdiction is appropriately asserted. See Catholic Com-munity Services, 247 NLRB 743 (1980); World Evongelism. Inc, 248NLRB 909, 913 (1980); Jacobo Martin Sons, Inc, 255 NLRB 1428(1981).' We note that, while approximately 30 percent of Channel 18's pro-graming is produced by other religious organizations, and a small portionof this 30 percent is broadcast in exchange for a monetary donation bythe other religious organization, this arrangement is in furtherance of thesame religious objectives embodied in Channel 18's own programing.Thus, we see no reason why contributions from other religious organiza-tions convert Channel 18 into a commercial operation. Furthermore, the10 percent of Channel 18's programing which is secular is broadcastsolely to meet the programing diversification requirements of the FederalCommunications Commission. In such circumstances, the fact that Chan-nel 18 broadcasts a minimal amount of secular programing does not inany meaningful sense detract from the conclusion that Channel 18 is op-erated strictly to promote the religious objectives of Faith Center.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, a case worthy of note is Motherhouse ofthe Sisters of Charity of Cincinnati Ohio, 232 NLRB318 (1977), which involved employees who pro-vided, inter alia, food, laundry, and power servicesto a nursing home leased by an order of Catholicnuns to a hospital for the care of aged and infirmmembers of the order and close relatives of mem-bers of the order. The employees sought were em-ployed by the order. The Board majority held that,while provision of those types of services to a nurs-ing home was normally a commercial endeavor, inthe circumstances of that case the services wereprovided on a noncommercial basis and were ancil-lary to the order's religious objectives. According-ly, the Board majority concluded that it would noteffectuate the purposes of the Act to assert juris-diction.In sum, it is evident that Faith Center-Channel18 is in purpose and function indistinguishable from"conventional" churches. That Faith Center uti-lizes a television station as its pulpit to the worlddoes not, and cannot, alter that conclusion. That itserves the needs of its followers through a mediaapproach does not, in our view, diminish or detractfrom its status as a church. Moreover, well-settledand consistent Board precedent argues persuasivelyfor a finding that Channel 18's broadcasting is a"purely religious" activity carried on by a religiousinstitution or, at the very least, constitutes an activ-ity so ancillary to Faith Center's religious objec-tives as to warrant our declining jurisdiction. Ac-cordingly, we shall dismiss the complaint it its en-tirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBERS FANNING and JENKINS, dissenting:We disagree with our colleagues who, solely onthe basis of their exercise of discretion in adminis-tering the National Labor Relations Act, have de-clined to assert jurisdiction over Respondent'sradio and television broadcast operations.In reaching this conclusion, they have placedgreat reliance on Lutheran Church, Missouri Synod,109 NLRB 859 (1954), where the Board similarlydeclined to exercise jurisdiction over a religious,noncommercial radio station. Their reliance on thiscase is misplaced, however, as the subsequent de-velopment of the law with respect to our exerciseof jurisdiction has nullified the precedential valueof this decision.We did not exercise jurisdiction in LutheranChurch because, under the standards prevailing atthe time, we consistently refused to exercise juris-diction over nonprofit, noncommercial enterprises.5This standard was eroded somewhat upon theBoard's recognition that nonprofit, noncommercialenterprises such as educational institutions had asubstantial effect on commerce and that our juris-diction in that area should be exercised.6The ex-emption grew narrower once the Board ascertainedthat the focus of our analysis should be an employ-er's impact on commerce, rather than whether theemployer was engaged in a for-profit or "commer-cial" enterprise.' In St. Aloysius Home," the Boardexplicity reformulated the standard for the exerciseof jurisdiction over nonprofit institutions, and en-tirely eliminated the earlier distinction betweenprofit and nonprofit enterprises:Since the distinction between profit and non-profit institutions, for jurisdictional purposes,has been eliminated, we see no reason to estab-lish separate standards for institutions that seekto accomplish the same end but differ only inwhether they are charitable or noncharitable.The sole basis for declining or asserting juris-diction over charitable organizations will nowbe identical with those which are not charita-ble. Therefore, since the Employer's gross rev-enue exceeds the jurisdictional standards forsuch specialized institutions, we find that itwould effectuate the policies of the Act toassert jurisdiction herein. [224 NLRB at 1345.1While it was not expressly stated in St. AloysiusHome, it has since become clear that the Board rec-ognized that the noncommercial nature of the en-terprise is irrelevant in deciding whether to exer-cise jurisdiction. 9In considering Respondent's impact on com-merce, the majority has conceded that Respond-ent's revenue from radio and television broadcastoperations is sufficient in amount to meet our juris-dictional standard of $100,000 gross income for em-ployers in this field.-°Indeed, Respondent's grossincome in excess of $3 million meets this standard,even if only its $355,000 income from the sale ofair time to other religious organizations is consid-' See The Trustees of Columbia University in the City of New York, 97NLRB 424 (1951), cited therein.'Cornell University, 183 NLRB 329 (1970).The Children's llage Inc. 186 NLRB 953 (1971); Jewish Orphan'sHome of Southern California a/k/a Vista Del Mar Child Care Service, 191NLRB 32 (1971).7The Rhode Island Catholic Orphan Asylum alkl/a St Aloysius Home,224 NLRB 1344 (1976), overruling Ming Quo Children's Center, 210NLRB 899 (1974).i The Salvation Army, Inc, 225 NLRB 406, 407 (1976).I"See Raritan Valley Bromadasting Company, Inc., 122 NLRB 90 (1958).108 FAITH CENTER-WHCT CHANNEL 18ered," an amount separate from the remainingincome of $2,700,000 received from audience con-tributions. 12The majority asserts, however, that Respondent'sbroadcast operation is essentially an electronic ex-tension of its church in Glendale, California, andthat it is an electronic church of the air. Howeverthis may be, the content of the stations' programinghas no direct bearing on the employment of its em-ployees who are responsible only for the nonreli-gious electronic and mechanical operation of theequipment, need not be members of Respondent inorder to be employed, and, as far as the recordshows, function in the same capacity as employeesof typical commercial radio and television stations.Inasmuch as the National Labor Relations Actseeks to regulate only the secular aspects of em-ployment relations, the religious aims or the reli-gious orientation of various classes of employers isinsufficient cause for us to decline the exercise ofjurisdiction. Such intervention of a Federal regula-tory authority does not infringe on religious beliefs,and to the extent that a claim might be made thatconduct based on religious beliefs is impingedupon, it is settled that "the latter may be curtailedfor the protection of society and has been so cur-tailed in a wide range of areas including the laborrelations area." 13The exercise of our regulatory au-thority, despite its impact on conduct based on reli-gious beliefs, is justified, in view of its purely secu-lar purpose and the compelling state interest in theprevention of labor disputes affecting commerce."By a slight change in Respondent's programing,for example, by the inclusion of paid commercialadvertisements along with its religious program-ing,'5matters which would have negligible impact11 Through this commercial sale of air time and other arrangements,over 30 percent of Respondent's total broadcasting is produced by reli-gious organizations other than Respondent. To this extent, Respondent'soperations are less that of a specific church, and more that of a religiousforum. The majority's claim, in fn. 4 above, that "this arrangement is infurtherance of the same religious objectives embodied in Channel 18'sown programing," is true only if the religious beliefs of different religiousorganizations are interchangeable. As these religious organizations are nototherwise affiliated with Respondent, the record does not support themajority's claim. In this respect, the majority goes further than the Boarddid in Board of Jewish Education of Greater Washington, D.C, 210 NLRB1037 (1974), and Motherhouse of the Sisters of Charity of Cincinnati Ohio,232 NLRB 318 (1977). In those cases the Board declined to assert juris-diction over employers where the services provided were ancillary to thereligious objectives of that institution, not a multitude of religious institu-tions.I1 See Pachoca Foundation-KPFA, 186 NLRB 825 (1980); Viewr Spon-sored Telesion Foundation, Inc. d/b/a KVST-TV, 217 NLRB 419 (1975)." The First Church of Chlris Scientit in Boston Massachusetts, 194NLRB 1006, 1007 (1972), and cases cited therein. See also Good FoodsManufacturing & Proceying Corporation. Chicago Lamb Packers Inc-Divi-sion, 195 NLRB 418 (1972)."s First Church of Christ, 194 NLRB at 1007; CantwIl et al. v. Con-necticut, 310 U.S. 296, 303-304 (1940)."i Although Respondent does broadcast commercial messages on itsHartford television station, these New Haven television station, thesebroadcasts result in no direct payments to Respondent.on the employment responsibilities of Respondent'ssecular employees or on Respondent's religious ac-tivities, it would appear that under the majorityview Respondent's stations would be transformedinto broadcast enterprises subject to the statute.s6We see no reason for such disparate results. 7In short, where a religious organization stands inthe relation of an employer to employees engagedin positions of a secular nature and the employingorganization's impact on commerce is of a suffi-cient degree, the employer's distinct relationshipwith secular employees may be subject to the juris-diction of the National Labor Relations Act. Tothis extent, it is irrelevant that the focus of the reli-gious organization's enterprise is the disseminationor practice of religious beliefs.1"Accordingly, we would affirm the Administra-tive Law Judge in asserting jurisdiction." See Port Arthur College, 92 NLRB 152 (1950); see also Alabama Reli-gious Broadcasting Company, Inc, 221 NLRB 892 (1975).17 While Respondent might claim that its religious orientation mayresult in a certain degree of tension between its religious beliefs and em-ployees who act contrary to those religious beliefs, this tension is likewisepresent where we have exercised jurisdiction over more typical commer-cial enterprises operated by religious entities. As the employees involvedherein act in an entirely secular capacity, the possible tensions involvedherein do not differ in any significant respect. Due to the secular natureof the employees' occupations, the constitutional questions addressed bythe Supreme Court with respect to the "critical and unique role of theteacher in fulfilling the mission of a church-operated school" are not herepresent. See N.LRB. v. Catholic Bishop of Chicago, et aL, 440 U.S. 490,501 (1979). See also St Elizabeth Community Hospital, 259 NLRB 1135(1982)." See Christian Board of Publication, 13 NLRB 534 (1939); The SundaySchool Board of the Southern Baptist Convention, 92 NLRB 801 (1950).DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thesecases were heard by me in Boston, Massachusetts, onJanuary 20, 1978. A complaint and notice of hearing wasissued on June 29, 1977,1 alleging that Faith Center-WHCT Channel 18 (herein called FC or Respondent)violated Section 8(aXl), (3), and (5) of the NationalLabor Relations Act, as amended (herein called the Act);by threatening its broadcast engineers with reprisals forengaging in activity on behalf of Local Union 42, Inter-national Brotherhood of Electrical Workers, AFL-CIO(herein called the Union); by discharging them for thisactivity; by conditioning their rehire on abandonment ofthe Union; and in other respects interfering with employ-ees' Section 7 rights. The complaint also alleges unilater-al promotions of certain broadcast engineers and changesin their benefits at a time when the Union represented amajority of them in an appropriate unit.On July 15, an order consolidating cases amendedcomplaint and notice of hearing issued adding to the out-standing complaint further allegations of unilateralUnless otherwise indicated, all events herein occurred in 1977.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges by FC in certain working conditions and bene-fits of its broadcast engineers violative of Section 8(a)(1)and (5) of the Act.A review of the answer to the pleadings and stipula-tions of the parties reveals that the only remaining alle-gations to be resolved are the following: paragraph 3-FC engages in commercial and noncommercial TVbroadcasting; paragraph 9(b)-the discharge of Law-rence Burke on or about May 18; paragraph 10-the fail-ure to reinstate Lawrence Burke from his discharge onor about May 18 until December 1; and paragraph 20-the activities of FC have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based on the entirerecord, including the briefs filed on behalf of the parties,and upon my observation at the hearing of a videotaperecording of a television broadcast on May 12 by FC'spresident and pastor, Dr. W. Eugene Scott, which video-tape was introduced into evidence on joint motion of theparties, I make the following:FINDINGS OF FACTI. JURISDICTIONFaith Center-WHCT Channel 18 was incorporated asa California nonprofit church corporation in 1947, underthe original name "Mapel Chapel." The name waschanged in April 1966 to Faith Center Church, Inc. Acopy of the articles of incorporation of FC is on file withthe Office of the California Secretary of State.The present president and pastor of FC is W. EugeneScott, Ph. D. who has served in such capacity since hiselection thereto in October 1975. Pastor Scott also servesas president of Full Gospel Fellowship of Churches In-ternational, a 2000-member congregation fellowship ofChristian churches headquartered in Dallas, Texas, withwhich FC is affiliated.The articles of incorporation of FC state that the pur-poses for which the corporation exists are "to provide achurch, and in connection therewith a suitable and cus-tomary organization for the purpose of public worshipand religious training." The articles further state:That this is a non-profit corporation, which doesnot contemplate pecuniary pecuniary gain or profitto the members thereof....That the property is irrevocably dedicated toreligious, charitable, hospital, and educational pur-poses, so that upon the liquidation, dissolution, orabandonment of the owner, the property will notinure to the benefit of any private person except thefund, foundation or corporation organized and oper-ated for religious, hospital or educational purposes.WHCT-TV Channel 18, Hartford Christian Television(herein referred to as Channel 18) is the New Englandbroadcast outreach of FC.FC is afforded exempt status as a nonprofit churchcorporation by section 501(cX3) of the internal revenuecode from Federal income tax. In addition, FC issuescontribution credit for offerings gifted to its ministriespursuant to section 170(b)(1)(IA) of the Internal RevenueCode, qualifying as a tax exempt religious organizationdefined in section 1.511-2 of the Regulations of the In-ternal Revenue Service. As such, FC may and doesgrant, in consideration for donations submitted to any ofits ministries, including Channel 18, contribution creditof up to 50 percent of the taxable income as comparedwith 30 percent of taxable income allowable to donors tononreligious institutions exempt under I.R.C. § 501(c)3).In February 1955, FC amended its articles of incorpo-ration to include the operation of a Christian school lo-cated in Glendale, California. It has been operating forover 22 years. In October 1961, FC amended its articlesof incorporation to include the operation of radio andtelevision stations, "To provide, establish and maintainradio and television stations for the primary purpose ofdisseminating the Gospel of Jesus Christ." FC opened itsfirst broadcast entity in 1956, radio station KHOF(King's House of Faith) FM radio 99.5 in the Los Ange-les area, the first exclusively religious FM radio stationin the United States.2KHOF-(FM) has operated forover 20 years in the southern California area, and was apioneer in the field of religious broadcast programming.In December 1969, FC opened KHOF-TV Channel 30in Los Angeles, the first exclusively religious color tele-vision station in the United States. In November 1971and February 1972, respectively, FC opened WHCT-TVChannel 18 and KVOF-TV Channel 38 in San Francisco(King's Voice of Faith), completing FC's complement offour broadcast religious ministries.The administrative officers and main sanctuary of FCare located in Glendale, California. Church services areheld three times weekly in the Glendale sanctuary andare attended by 500 to 600 members and guests of FC's"live" congregation.Through radio and television stations in California andConnecticut, an audience of 400,000 to 500,000 viewthese same services. The church considers this televisionaudience to be its "television" congregation and a greatnumber of viewers consider FC their "church of theair." Through telephone counseling and written corre-spondence with the church's ministerial staff, the televi-sion audience may be counseled, instructed, led in prayerand communion, and asked to tithe in support of FC.Countless thousands restricted to convalescent homes,prisons, hospitals, or their homes are afforded the oppor-tunity through television of attending a "church of theair."In addition to weekly church services in the Glendalesanctuary, which are televised several times through thefollowing week over the radio and television stations,Pastor W. Eugene Scott and his "FESTIVAL OFFAITH" staff travel to all three cities served by churchstations on a rotating basis, holding extemporaneous reli-' Apparently the 1961 amendment to the articles of incorporation re-ferred to above was to accommodate an existing radio station (1956) andto permit new facilities to be established.!10 FAITH CENTER-WHCT CHANNEL 18gious services, Bible classes, and musical variety showsbefore FC's television cameras.Viewers in the three broadcast areas are invited tovisit the television studios in person, meet Pastor Scottand his staff, and participate in prayer, refreshment, sing-ing, and general religious fellowship. Each night overthe three stations, one live and the other by videotapereplay, the "FESTIVAL OF FAITH" occurs, withPastor Scott closing the nightly religious activities with a"television communion" whereby viewers in the homeare invited to join the studio audience in partaking of the"HOLY ELEMENTS."Channel 18Channel 18 was donated by RKO General, Inc., in1971 to FC. FC granted contribution credit to RKOGeneral, Inc., pursuant to its tax exempt religious statusunder the Internal Revenue Code.In December 1971, FC applied for and was granted acertificate of corporate authority in the State of Con-necticut. Its corporate purpose was asserted to be: ". ..to establish and maintain radio and television stations forthe purpose of religious and charitable programmingChannel 18 assumed the state and Federal income taxexemption held by FC in its California ministries. TheHartford station also assumed exempt status under theFederal Unemployment Compensation Program, theEqual Employment Opportunity Act, and the Employ-ment Retirement Security Act. In addition, under Con-necticut state law, channel 18 has been declared exemptfrom State corporate business tax, pursuant to section12-213 of the Connecticut General Statutes.Channel 18 is also exempt from the provisions of theConnecticut Labor Relations Act by virtue of an exemp-tion issued on January 18, 1977, by N. T. Wierbicki, su-pervisor of the Employer Status Union of the StateLabor Department, pursuant to section 31-22(a)(1)(E) ofthe Connecticut General Statutes.Moreover, under Connecticut law, Channel 18 isexempt from sales and news tax, exempt status beingissued in the form of a tax exemption permit from thestate tax commissioner, dated December 1972, pursuantto section 12-412(h) of the Connecticut General Statutes.Channel 18 pays no fees or compensation whatsoeverto the Associated Press, Inc., United Press, BroadcastMusic Inc., American Society of Composers, etc.(ASCAP), or any other national wire service or musiccopyright organization. It has no connection or affiliationwith any network other than FC. It broadcasts a televi-sion signal over an approximate 100-mile radius to pointsin Hartford, Connecticut; Springfield, Massachusetts; andLong Island, New York.Channel 18 has gross revenues from all sources inexcess of $100,000 a year, and expends annually in excessof $5,000 relating to the receipt of goods and servicesfrom points outside the State of Connecticut. Channel 18broadcasts approximately 95 hours each week, averaging16 hours on Sundays, 9 hours on Saturdays, and 12 hourson weekdays. The programming presented is selected inorder to provide the New England viewers with a di-verse and balanced spectrum of religious programmingand entertainment, all of which conforms with the doc-trines and principals of FC and comply with program-ming diversification requirements established for theHartford area by the Federal Communications Commis-sion. The programming aired on Channel 18 may be di-vided into four basic categories as follows:ONE: FAITH CENTER CHURCH PROGRAM-MINGThis category includes television programmingaired on WHCT-TV Channel 18, Hartford Chris-tian Television, produced and provided by FAITHCENTER CHURCH at one of its three televisionstations. Included herein are such productions asKen Connoly, Christ, the Living Word, Dr. Gene Scottpresents Domata, Voice of Faith (weekly Bible teach-ing by Pastor Scott), Living Faith (Weekly Glendalesanctuary services with Dr. Scott), Festival of Faith(church "signature" show, including singing,preaching, religious testimony), and special eventsand concerts produced by FAITH CENTERCHURCH. This category covers approximatelysixty percent (60%) of the broadcast week at Chan-nel 18.TWO: GUEST RELIGIOUS PROGRAMMING,SUSTAINED BASIS:This category includes television programming syn-dicated and produced by religious organizationsother than FAITH CENTER CHURCH. With pro-duction costs obtained from sources in other areas,these programs do not solicit for donations onWHCT-TV Channel 18, Hartford Christian Televi-sion, and thus are braodcast without payment for,or by, the religious organizations supplying thevideo-tapes to Channel 18. These programs are"sustained" by FAITH CENTER CHURCH, inas-much as the costs for airing them is absorbed byFAITH CENTER CHURCH. This category in-cludes approximately twenty-five percent (25%) ofthe broadcast time on Channel 18 each week.THREE: GUEST RELIGIOUS PROGRAM-MING, DONATION BASIS:This category includes television programming syn-dicated and produced by religious organizationsother than FAITH CENTER CHURCH. This pro-gramming is differentiated from Category Two pro-gramming in that these religious groups utilize partof the airtime on Channel 18 to solicit donationsdirect to these organizations. These groups makemoney contributions to FAITH CENTERCHURCH for each broadcast aired. These organi-zations must substantiate their religious non-profitstatus (IRC 501(c)3)) to FAITH CENTERCHURCH, and must not include "sales" or com-mercial solicitation of any kind in the course oftheir fund-raising techniques. All such donationsmust be receipted, with contribution credit, andqualify for IRC 501(cX3) tax exempt status. The111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaverage percentage of programs in this category atChannel 18 is about five percent (5%) of the broad-cast week.FOUR: SECULAR PROGRAMMING ONBARTER BASIS.This category represents a type of programmingunique to Channel 18 among FAITH CENTERCHURCH stations, inasmuch as none of the Cali-fornia stations participate in barter secular program-ming arrangements. Best described as a "half-barter" arrangement when compared with the usualutilization of barter shows by commercial stations,this programming comes complete with non-reli-gious commercials from film distributors for airingon Channel 18. Only half of the commercial spots ineach show are supplied by the distributor, and theremaining half of the commercial breaks are to befilled by the station operated with its own commer-cial spots from local businesses. In exchange for theright to air the first half of the spots, the distributorsupplies the video-half of the spots, the distributorsupplies the video-tape free. In the unique case ofChannel 18, no commercial spots are added by thestation. Channel 18, required by the Federal Com-munications Commission to air certain amounts ofsecular (non-religious) programming, desires onlythe use of the secular programming, and fill the"station's half" of the commercial breaks withpublic service announcements ("PSA's"). Thus,Channel 18 receives none of the usual advertisingrevenues associated with "full barter" arrangements.Channel 18 is part of a relatively small broadcastcommunity in Hartford, when compared with thepopulous San Francisco Bay Area and Los AngelesBasin Area of FAITH CENTER CHURCH's otherstations, Channel 38 and Channel 30. CHURCH'sother stations, Channel 38 and Channel 30. As such,the requirement of non-religious diversity program-ming is unique to Channel 18 among FAITHCENTER CHURCH stations. There are no barterprograms whatsoever on the other stations ofFAITH CENTER CHURCH. FAITH CENTERCHURCH participates in these "half-barter" ar-rangements in Hartford because of the prohibitivecosts of purchased-outright secular programming.While religious programming is widely availablewithout cost to religious broadcasters (indeed, manyof the suppliers must pay for airtime), the secularentertainment shows either come from national net-work feed, under film contract, or through barterarrangements. Approximately ten percent (10%) ofthe Hartford broadcast week is made up of Catego-ry Four programming, including such shows asLawrence Welk, Bozo the Clown, and Animal World(Bill Burrud).Bozo the Clown's position on the programmingschedule of Channel 18, is made further necessaryby requirements for children's programming estab-lished by the F.C.C. Religious programming aimedspecifically at children is quite scarce.The programming represented by category four atChannel 18, insofar as it provides an economic benefit tothe station in the form of free secular programming, ifpurchased outright under film contract, would cost ap-proximately $25,000 over a period of 1 year.The following represents a comparative analysis of theprogramming category portions of all four FC stations:ANNUAL REVENUE RECEIVED FROM A UDIENCEDONATIONSWHCT-TV CH. 18 HART-FORDKVOF-TV CH. 38 SANFRANCISCOKHOF-TV CH. 30 LOSANGELESKHOF (FM) 99.5 RADIOLOS ANGELES$300,000$900,000S1,200,000$300,000ANNUAL REVENUE RECEIVED FROM CA TEGORYTHREE PROGRAMMING MONEY CONTRIBUTIONSWHCT-TV CH. 18 HART-FORDKVOF-TV CH. 38 S.F.KHOF-TV CH. 30 L.A.KHOF (FM) RADIO L.A.$50,000$75,000$50,000$180,000PERCENTAGE OFAIR TIME#1 #2 #3 #4WHCT-TV CH. 18 HART-FORDKVOF-TV CH. 38 S.F.KHOF-TV CH. 30 L.A.KHOF-FM 99.5 RADIOL.A.60% 25% 5% 10%70% 20% 10% none70% 25% 5% none45% 40% 15% noneOn May 12, between 8:30 p.m. and 9:30 the pastor andpresident of FC, and owner and operator of Channel 18,Dr. W. Eugene Scott made a statement which formedthe basis of the complaint herein. That hour-long video-tape and a transcript thereof are part of this record. Thatpresentation represents a l-hour portion of a 3-hournightly television show on FC stations entitled, "THEFESTIVAL OF FAITH." The show normally includesreligious music, preaching, religious fundraising, and ex-temporaneous discussion by Pastor Scott of any prob-lems or events involving the ministry of FC.11. THE LABOR ORGANIZATION INVOLVEDAt all times material herein Local Union 42, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,herein called the Union, has been a labor organizationwithin the meaning of Section 2(5) of the Act.112 FAITH CENTER-WHCT CHANNEL 18III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAt all times material herein it was not a condition ofemployment for any of the broadcast engineers of Chan-nel 18 that they be members of FC. Moreover, the jobfunctions of said employees were only the technical onescustomary for television engineers in the industry gener-ally. The broadcast engineer employees engaged in con-certed activity in March. Lawrence Burke filed a com-plaint, along with other employees at Channel 18, withthe Connecticut State Department of Labor in Marchconcerning their having received their pay at a later timethan they should have. The complaints were investigat-ed, but were not resolved because of lack of jurisdiction.At that time, Respondent also withdrew certain mileagecompensation benefits from the broadcast engineers.In March 1975, FC entered into a Stipulation for Cer-tification Upon Consent Election with the Union. A cer-tification of representative in an appropriate unit ofbroadcast engineers issued on April 9, 1975. There is noevidence that any collective bargaining ever took placeas a result of certification. The broadcast engineers orga-nized on behalf of the Union in April 1977. Respondentbecame aware of this and told employees there could beno union in a church. In mid-April, Respondent changedits sick leave and holiday policy at a time when it knewof the organizational activity of the broadcast engineers.The Union represented a majority of the broadcast en-gineers on April 26, and on May 12, Dr. W. EugeneScott, Respondent's president and pastor, broadcastedFC's position on the issue of unionization. He stated Re-spondent's inalterably opposed position to unionizationand the National Labor Relations Act, and during thatbroadcast Pastor Scott fired all broadcast engineers fortheir union activity and conditioned their rehire on aban-donment of the Union. Scott also threatened to closedown while making vitriolic statements attacking theSection 7 rights of FC's employees.Despite Respondent's knowledge that the Union repre-sented a majority of its employees, it changed the vaca-tion time of the broadcast engineers, promoted two ofthem, discontinued funeral leave and changed themethod of paying them without notifying or bargainingwith the Union.Lawrence Burke was involved in the Union's organi-zational campaigns in 1975 and 1977. Respondent wasaware of his activities including the aforementioned con-certed activity of complaining to the State labor boardon his and other employees' behalf about the late receiptof pay. Burke was among those broadcast engineers dis-charged for union activity on May 12, but he was re-hired on condition that he cease his union activity.After his rehire, Burke continued to act concertedly,complaining, on May 17, about the scheduling of hisworktime. On that day Burke left work at his scheduledtime but on the following day when he reported to workthe station manager informed him that Respondent con-sidered him a "quit" employee.3Even though Burke in-' Burke had previously walked off the job in protest of the workingconditions without disciplinary action having been taken by Respondent.formed Respondent that he had not quit, he was not re-instated until December 1. Other employees had alsocomplained to Respondent's management about schedul-ing of worktime immediately prior to Burke's second"discharge" but without disciplinary action by Respond-ent.IV. ANALYSIS AND CONCLUSIONSA. The Jurisdictional QuestionIf Respondent operated merely as a church in the con-ventional sense, derived all of its revenues from dona-tions from its congregation, and was not engaged in theoperation of radio or television stations, it is well settledthat the Board would not assume jurisdiction over it.Here, however, Respondent, in addition to having achurch building as a place of worship for its "live" con-gregation in California, operates radio and television sta-tions which are an integral part of FC.Respondent contends that it is immune from govern-mental regulation of its labor policies and admits all theallegations of the complaint except the jurisdictionalquestion and the second discharge of, and refusal to rein-state until December, Lawrence Burke.It is undisputed that Channel 18 is an interstate oper-ation licensed by the Federal Communications Commis-sion as are television stations engaged in comnercial ac-tivity for profit. Respondent, by virtue of being licensedby the Federal Communications Commission, has acqui-esced in governmental "control" or "interference" in theoperation of the same Channel 18 that it contends here ispurely a religious activity and not subject to labor rela-tions "control" or "interference" by another governmen-tal agency. Such an argument lacks consistency and co-gency.The Board has asserted jurisdiction over radio andtelevision operations that meet its standards and contin-ues to do so because such operations clearly have animpact on interstate commerce. WBSR, Inc., 91 NLRB630 (1950); Raritan Valley Broadcasting Company, Inc.,122 NLRB 90 (1958). The Board has set a standard of$100,000 in gross revenues in asserting jurisdiction oversuch communications activities. Respondent herein de-rives in excess of $3 million in gross revenues annuallyfrom its interstate broadcast of programs. Certainly, theimpact on commerce is obvious. Radio & TelevisionBroadcast Technicians Local Union 1264. InternationalBrotherhood of Electrical Workers; AFL-CIO, et al. v.Broadcast Service of Mobile, Inc, 380 U.S. 255 (1965);General Telephone and Electronics Communications, Inc.,160 NLRB 1192 (1966); Cablecom General Inc., 190NLRB 506 (1971).Respondent also argues that Channel 18 as part of FCis a "church of the airways" whose nonprofit revenuesmust be excluded from consideration as commercial ac-tivity because it is a completely and "purely" religiousoperation. The Board has declined jurisdiction overpurely religious and noncommercial, nonprofit religiousorganizations, but it has indeed asserted jurisdiction overthose operations of nonprofit religious organizationswhich are "commercial" in nature. Sunday School Board113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Southern Baptist Convention, 92 NLRB 801 (1950);The National Lutheran Home for the Aged, 203 NLRB408 (1973). In examining the extent or impact on inter-state commerce the Board has looked beyond the non-profit status, title or religious affiliation of an institution.Drexel Home, Inc., 182 NLRB 1045 (1970); The RhodeIsland Catholic Orphan Asylum a/k/a St. Aloysius Home,224 NLRB 1344 (1976). Each of the stations and chan-nels comprising Respondent's "network" received moneyfrom listener or viewer donations amounting to a total of$2.7 million. Although Respondent uses that money tooperate its nonprofit religious ministry, the Board hasheld that nonprofit public television stations, whose rev-enues from donors or sponsors meet the gross revenuejurisdictional standards, even though that money is usedfor operating expenses, come within the Board's jurisdic-tion. Viewer Sponsored Television Foundation, d/b/aKVST-TV, 217 NLRB 419 (1975); Pacifica Foundation-KPFA, 186 NLRB 825 (1970).Respondent also receives "contributions" from otherreligious organizations for broadcast of their doctrinaltelevision programs. In effect what occurs is a financialtransaction or a barter, by which "airtime" is given inexchange for money. Such a transaction is commonly re-ferred to as a "business" transaction. Franklin ParishBroadcasting, Inc., 229 NLRB 556 (1977). Respondent's"network" derives in excess of $355,000 from these "con-tributions." FC's Channel 18 receives $50,000 from suchtransactions. Thus, the Board's jurisdictional standardsare met based on those transactions alone. The fact thatthis money comes from religious organizations does notdetract from their true commercial nature.In addition to the foregoing, approximately 10 percentof Respondent's programming is secular. Most of thissecular programming consists of reruns and syndicatedvariety shows (Lawrence Welk, Bozo, etc.). That pro-gramming involves a "barter arrangement" whereby Re-spondent obtains the free use of certain secular filmsevery week, in exchange for allowing distributor com-mercial messages to be aired with the films on Channel18. These commercials, the only ones on the station, donot generate any profit or compensation to Respondentexcept for the free use of the films for FCC-diversity re-quirements. These films are preceded and followed byvoice-over announcements noticing the Hartford viewersas to the "non-remuneration" and public service natureof the films.Respondent contends that these secular shows generateno donations and that the station is forced to continuethe operation and maintenance cost during their broad-cast, and that Channel 18 actually suffers a deficit fromthe airing of secular shows. Such contention is whollylacking in merit. Without the secular shows the FCCwould not permit Respondent to operate Channel 18,and without the operation of Channel 18 there would bedonations whatsoever from that source. In addition,paying with free time rather than hard cash, inasmuch asthe channel must be in operation anyway to broadcast itsreligious ministry, probably results in less expense to Re-spondent. Moreover, a cash payment for the secular pro-grams would have to come from its only acknowledgedsources of revenue, donations of viewers and contribu-tions from other religious organizations.Respondent also contends that it does not "exist by thegrace of Federal license," and its regulation by the Fed-eral Communications Commission does not establish acompelling state interest for further Federal regulationby the National Labor Relations Board. It is true thatRespondent Church does not exist by the grace of a Fed-eral license, however, there is no question Respondent'sChannel 18 does exist by the grace of a license, andChannel 18 and not the church building in Glendale,California, is what makes it a commercial enterprise sub-ject to Federal regulation. The revenue generated byChannel 18 and the way it is generated are what places itwithin the jurisdictional standards applied by the Board.Therefore, under Board standards and precedents as-sumption of jurisdiction in this case is appropriate. It isnoted that Respondent did not contest the assumption ofBoard jurisdiction in 1975, when it recognized the Unionafter certification by the Board involving the very unitconcerned here.The broadcast engineers are not required to be mem-bers of Respondent's church, nor is there any evidencethat they in fact are members or contribute other thantheir services as broadcast engineers for which they re-ceived wages. Furthermore, the fact that Respondent is anonprofit operation is not material. Nor is the fact thatRespondent's main purpose for existence is to spread thegospel of Jesus Christ. In National Lutheran Home for theAged, supra, the employer contended that the Boardshould not assert jurisdiction primarily because it wouldnot effectuate the purposes of the Act to assert jurisdic-tion over the home because it is a church owned, operat-ed and controlled institution which it operates in further-ance of its basic religious objectives. The home wasowned and operated by the Maryland and VirginiaSynods of the Lutheran Church of America. In rejectingthe Employer's contentions, the Board concluded in thatcase that:...the Home is not an institution over which weshould refuse to assert jurisdiction. In BethanyHome for the Aged,2a case remarkably similar to theone now before us, we applied our decision inDrexels3in which we held that an institution's effectupon commerce was not to be measured by its non-profit status, its title, its religious affiliation, or itsoccupants. We perceive no reason in this case fornot adhering to the principles enunciated in ourDrexel and Bethany decisions, and we therefore findthat the Home not an institution over which wewould refuse to assert jurisdiction. We thereforefind that it will effectuate the purposes of the Actto assert jurisdiction over the Employer's operationsat the Home.' 185 NLRB 191.' Drexel Home, Inc., 182 NLRB 1045. Accord: EvangelicalLutheran Good Samaritan Society d/bla Eugene Good SamaritanCenter, 191 NLRB 35; The Swanholm, an operation of The MartinLuther Foundation, Inc., 186 NLRB 45; Good Samaritan Hospital114 FAITH CENTER-WHCT CHANNEL 18a/k/a Good Samaritan Home for the Aged, 185 NLRB 198; CarrollManor Nursing Home, 202 NLRB 67.Respondent contends further that application of theNational Labor Relations Act to it will interfere withand interrupt the religious programming of Channel 18and, therefore, violate its First Amendment rights. Thatcontention is also without merit. In The First Church ofChrist, Scientist in Boston, Massachusetts, 194 NLRB 1006(1972), the Board rejected a similar contention statingthat it was well settled that there is a distinction underthe First Amendment between the freedom to hold reli-gious beliefs and the freedom of conduct based on reli-gious beliefs. The former is absolute and the latter maybe curtailed for the protection of society and has been socurtailed in a wide range of areas including the labor re-lations area. The Act has as its objective the protectionof society by the avoidance or minimization of industrialstrife which interferes with the flow of commerce. TheBoard said (194 NLRB at 1008):It is on this basis that we have previously held thatan employer must comply with the provisions ofthe Act and bargain with a union despite claims thatsuch bargaining would violate the employer's reli-gious conviction. Western Meat Packers, Inc., 148NLRB 444, enforcement denied on other grounds350 F.2d 804 (C.A. 10); A. C Rochat Company, 150NLRB 1402; Cap Sante Vue, Inc., 172 NLRB 1158,and Cambell, d/b/a Valley Convalescent Center, 172NLRB 174, both cases enfd. 424 F.2d. 879(C.A.D.C.).It is clear that Respondent is engaging in TV broad-casting which, in the generally accepted sense, is com-mercial. Based on the above, I conclude that Respondentis engaged in an enterprise which is in the normally ac-cepted sense commercial, and that its operations are incommerce and affect commerce. And in view of the factthat the revenues from its broadcasting activities satisfythe Board's jurisdictional standards for such activities, Ifind that Respondent-Employer is engaged in commercewithin the meaning of the Act.4B. The Unfair Labor PracticesSince on or about May 10, 1977, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, its employees in the exer-cise of their rights as guaranteed in Section 7 of the Actby the following acts and conduct:' Respondent cites in its behalf Lutheran Church Missouri Synod, 109NIRB 859 (1954), wherein the Board declined to assert jurisdiction overa religious organization which operated a radio station on a nonprofit andnoncommercial basis in connection with, and in furtherance of, its reli-gious objectives. It sold no advertising and received no compensation forthe programs it broadcasted. In that casue, however, the Board did notdecide whether in its operation of KFUO the employer came within thejurisdiction of the Act. The Board found that it would not effectuate thepolicies of the Act to assert such jurisdiction over a religious organiza-tion which operated the station on a nonprofit and noncommercial basisin connection with, and in furtherance of its religious objectives. As maybe seen by the cases cited herein, the Board has since decided to assertjurisdiction in these types of cases1. On or about May 12, at the TV station, Dr. W.Eugene Scott told employees they would not be rehiredbecause of "bellyaching" about hours of work.2. On or about May 12, at the TV Station, Dr. W.Eugene Scott told employees that they would be firedon the spot for talking about working conditions.3. On or about May 12, at the TV station, Dr. W.Eugene Scott misrepresented to the employees that theTV station was exempt from the National Labor Rela-tions Act.4. On or about May 12, and at various other times atthe TV station, Dr. W. Eugene Scott told employees hewould shut down rather than see employees unionized.5. On or about May 12, at the TV station, Dr. W.Eugene Scott told employees that going to the NationalLabor Relations Board was "wrong."6. On or about May 12, and at various other times atthe TV station, Dr. W. Eugene Scott told employeesthat they could not unionize.7. On or about May 12, at the TV station, Dr. W.Eugene Scott told employees that Faith Center would gobankrupt before it allowed its employees to unionize.8. On or about May 12, at the TV station, Dr. W.Eugene Scott told employees that they would be rehiredonly if they "quit fiddling around with labor negotia-tions."9. On or about May 12, and at various other times atthe TV station, Dr. W. Eugene Scott told employeesthat Faith Center would not be unionized.10. On or about May 12, at the TV station, Dr. W.Eugene Scott told employees that there could be no ne-gotiations by a church with a union or labor board.11. On or about May 12, at the TV station, StationManager David Footit told employee Joseph S. Mack-ora, Jr., that the engineers had been fired because oftheir union activities.12. On or about May 12, at the TV station, StationManager David Footit told employees their rehire wasconditional upon their signing a statement acknowledg-ing that they were employed by a "church."13. In or around April 1977, at the TV station, StationManager David Footit told Joseph S. Mackora, Jr., thatthere could be no unions in churches.14. On or about May 23, at the TV station, Respond-ent unilaterally promoted employee George Tucker tochief engineer with a pay increase.15. On or about May 23, at the TV station, Respond-ent unilaterally promoted employee Peter Esperanza toassistant chief engineer with a pay increase.16. On or about March 28, Respondent unilaterally al-tered its turn-around pay and meal allowance benefits.17. On or about March 30, Respondent unilaterally al-tered its mileage compensation benefits.18. On or about April 12, Respondent unilaterally al-tered its sick leave policy.19. On or about April 12, Respondent unilaterally re-duced its holiday pay.20. Respondent did, on or about May 12, dischargeJoseph S. Mackora, Jr., Ray Wilson, Peter Esperanza,William LaPonta, George Tucker, and Lawrence Burkeemployed at its said TV station.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARD21. On or about May 18, at the TV station, Respond-ent discharged Lawrence Burke.22. Respondent has, since May 18, the date of dis-charge, refused to, and continues to refuse to, reinstateLawrence Burke to his former or substantially equivalentposition of employment.23. Respondent did discharge and refuse or fail to rein-state, promote, condition reemployment, and reduce va-cation time of the employees named above for the reasonthat they joined or assisted the Union or engaged inother concerted activities for the purposes of collectivebargaining, or other mutual aid or protection.24. On or about May 12 or 13, Respondent did condi-tion rehire of employees at the TV station on their sign-ing a statement of "employment."25. On or about May 25, Respondent reduced the va-cation time of its engineers at the TV station.26. In or about mid-June, Respondent stopped mailingpaychecks to its broadcast employees.27. On or about June 20, Respondent discontinued thepayment of funeral leave and otherwise changed its leavepolicy.All broadcast engineers of Respondent employed at itsTV station, exclusive of all other employees, professionalemployees, guards and all supervisors as defined in Sec-tion 2(11) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.On or about May 10, a majority of the employees ofRespondent in the unit described above designated or se-lected the Union as their representative for the purposesof collective bargaining with Respondent.At all times material herein the Union has been therepresentative for the purposes of collective bargainingof a majority of the employees in the said unit and, byvirtue of Section 9(a) of the Act, has been, and is now,the exclusive representative of all the employees in thesaid unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, orother conditions of employment.On or about May 10, and at all times thereafter, Re-spondent refused to bargain collectively with the Unionas the exclusive representative of all the employees in theunit described above while contemporaneously engagingin a course of conduct which was designed to underminethe Union, destroy its majority status and make a fairelection impossible.C. Lawrence BurkeLawrence Burke was employed as a broadcast engi-neer by Channel 18 for approximately 3 years, from 1974to 1978. Lawrence Burke was active in the organization-al campaign conducted by Local Union 42, InternationalBrotherhood of Electrical Workers, AFL-CIO, in 1975and in April 1977. He filed a complaint along with otheremployees at Faith Center-WHCT Channel 18 with theConnecticut State Department of Labor in March withrespect to their late receipt of pay; which complaintswere investigated with knowledge of Faith Center-WHCT Channel 18. The Connecticut State Departmentof Labor failed to resolve the employees' complaints forlack of jurisdiction.On May 12, Lawrence Burke was discharged by Re-spondent for engaging in organizational activity onbehalf of Local 42. He was reinstated to his former jobon or about May 12 on condition that his union involve-ment and activities cease. Following his reinstatement,Lawrence Burke complained to Respondent's stationmanager, David Footit, and assistant station manager,Kenneth Boudreau, on or about May 17, concerning hisscheduling or work hours and his pay. He left work athis normal posted scheduled time on or about May 17,and when reporting for work on May 18 he was in-formed by Station Manager Footit that Respondent con-sidered him a "quit" employee for leaving the stationduring a telethon broadcast. On a prior occasion, in Feb-ruary 1977, Lawrence Burke left work during the tele-thon broadcast in protest because his paycheck was aweek overdue. Respondent was aware of this walkout,but no disciplinary action was taken against him. OnMay 18, after being told by Station Manager DavidFootit that he had quit, Lawrence Burke responded thathe had not quit his job. Burke was subsequently reinstat-ed to his former position on or about December 3.In the circumstances, I find that Lawrence Burke hadnot in fact quit his job, but Respondent terminated hisemployment because he, in concert with other employ-ees, had complained to Respondent about receiving theirpay late.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that the Respondent has engaged in, andis engaging in, certain unfair labor practices, I shall rec-ommend that Respondent be ordered to cease and desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act.I have found that the Respondent discharged JosephS. Mackora, Jr., Ray Wilson, Peter Esperanza, WilliamLaPonta, George Tucker, and Lawrence Burke for rea-sons which are in violation of the provisions of Section8(a)(1) and (3) of the Act. I shall therefore recommendthat Respondent make them whole for any loss of paythey may have suffered as a result of the discriminationpracticed against them. The backpay shall be paid withinterest thereon to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).5On the basis of the foregoing findings of fact, conclu-sions, and upon the entire record in this case, and pursu-ant to Section 10(c) of the Act, I hereby make the fol-lowing:S See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).116 FAITH CENTER-WHCT CHANNEL 18CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with, restraining and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act Respondent has engaged in, and isengaging in, unfair labor practices proscribed by Section8(a)(1) of the Act.4. By discharging Joseph S. Mackora, Jr., Ray Wilson,Peter Esperanza, William LaPonta, George Tucker, andLawrence Burke, thereby discriminating in regard totheir hire and tenure of employment, in order to discour-age membership in the Union, Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(aX1) and (3) of the Act.5. The following employees of Respondent constitutean appropriate unit for the purposes of collective bar-gaining within the meaning of the Act:All broadcast engineers of Respondent employed atits TV station, exclusive of all other employees,professional employees, guards, and all supervisorsas defined in Section 2(11) of the Act.6. On or about May 10, a majority of the employees ofRespondent in the unit described above designated or se-lected the Union as their representative for the purposesof collective bargaining with Respondent.7. At all times since April 26, the Union has been therepresentative for the purposes of collective bargainingof the majority of the employees in the said unit, and byvirtue of Section 9(a) of the Act has been, and is now,the exclusive representative of all the employees of thesaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother conditions of employment.8. Respondent has failed and refused, and continues tofail and refuse, to bargain collectively with the Union asthe exclusive collective-bargaining representative of theunit described above although requested to do so by theUnion, while contemporaneously engaging in a course ofconduct which was designed to undermine the Union,destroy its majority status, and make a fair election im-possible. 69. By the acts described above, Respondent did dis-criminate, and is discriminating, in regard to hire andtenure or terms and conditions of the employees namedabove, thereby discouraging their membership in theUnion, and Respondent thereby did engage in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(3) of the Act.10. By the acts also described above, Respondent didengage in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.11. By the acts described above, and by each of saidacts, Respondent did interfere with, restrain, and coerce,and is interfering with, restraining, and coercing, its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, and hereby has been and is engag-ing in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.12. The acts of Respondent described above constituteunfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5), and Section 2(6)and (7) of the Act.[Recommended Order omitted from publication.]6 N.L.R.B. v. Gissel Packing Ca, Inc., 395 U.S. 575 (1969).117